Citation Nr: 1017160	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-18 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for hypertension.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a low back disability.  

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for hammertoes.  

4.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a bilateral foot disability other than 
hammertoes.  

5.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a bilateral knee disability.  

6.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for periodontal disease.  



7.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a right hand disability.  

8.  Entitlement to service connection for a left hand 
disability.  

9.  Entitlement to service connection for a bilateral wrist 
disability.  

10.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  

11.  Entitlement to service connection for Gulf War Syndrome, 
as due to an undiagnosed illness.  

12.  Entitlement to service connection for a bilateral eye 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to July 
1994.  In addition, the Veteran had approximately 7 months of 
prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In December 2009, the Veteran testified at a hearing 
conducted at the RO before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  

The Board acknowledges that the Veteran's psychiatric claim 
has been adjudicated simply as a claim for service connection 
for PTSD.  Further review of the claims folder indicates, 
however, that during service the Veteran was treated for a 
situational versus a depressive reaction and complained on 
several occasions of frequent trouble sleeping, depression, 
and nervous trouble.  In addition, post-service medical 
records reflect treatment for depression, anxiety, and an 
adjustment disorder as well as a current diagnosis of a 
bipolar disorder.  

Recently, both the United States Court of Appeals for 
Veterans Claims (Court) and the United States Court of 
Appeals for the Federal Circuit have emphasized that a 
veteran's claims should be liberally construed, with 
reference to the available evidence, and that a veteran's 
claim for service connection for psychiatric symptoms should 
not be limited to consideration of a specific diagnosis where 
the pleadings and evidence suggest a claim of broader scope.  
See, e.g., Robinson v. Shinseki, 557 F.3d 155 (Fed. Cir. 
2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Accordingly, the Board has recharacterized the Veteran's 
psychiatric claim as entitlement to service connection for a 
psychiatric disorder, to include PTSD.  

As will be discussed in further detail in the following 
decision, the Board finds that new and material evidence 
sufficient to reopen the previously denied claims for service 
connection for a low back disability, a bilateral foot 
disability other than hammertoes, a bilateral knee 
disability, and a right hand disability has been received.  
Accordingly, the Board is granting this portion of the 
Veteran's appeal.  The de novo issues of entitlement to 
service connection for these disabilities-as well as the 
claims for service connection for hammertoes, periodontal 
disease, a left hand disability, a bilateral wrist 
disability, a psychiatric disability (to include PTSD), Gulf 
War Syndrome, and a bilateral eye disorder-are addressed in 
the REMAND portion of the decision below and are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed February 1995 rating action, the RO 
denied service connection for hypertension, a low back 
disability, a bilateral foot disability (other than 
hammertoes), a bilateral knee disability, and a right hand 
disability.  

2.  Evidence received since the February 1995 rating action 
raises a reasonable possibility of substantiating the claims 
for service connection for hypertension, a low back 
disability, a bilateral foot disability (other than 
hammertoes), a bilateral knee disability, and a right hand 
disability.  

3.  The Veteran's hypertension initially presented with 
elevated blood pressure readings during his active duty.  


CONCLUSIONS OF LAW

1.  The February 1995 denial of service connection for 
hypertension, a low back disability, a bilateral foot 
disability (other than hammertoes), a bilateral knee 
disability, and a right hand disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2009).  

2.  The evidence received since the February 1995 rating 
action is new and material, and the claims for service 
connection for hypertension, a low back disability, a 
bilateral foot disability (other than hammertoes), a 
bilateral knee disability, and a right hand disability are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  

3.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

In light of the favorable finding with regard to the issues 
of whether new and material evidence have been submitted to 
reopen the claim for service connection for a low back 
disability, a bilateral foot disability other than 
hammertoes, a bilateral knee disability, and a right hand 
disability, as well as the grant of service connection for 
hypertension, the Board finds that no further discussion of 
VCAA compliance is warranted at this time.

II.  Analysis

	A.  Whether New And Material Evidence Has Been Received 
Sufficient To Reopen A Previously Denied Claim For Service 
Connection For Hypertension

At the time of the February 1995 rating action, the claims 
folder contained service treatment records which reflected 
episodes of elevated blood pressure.  At the March 1994 
retirement examination, the Veteran was found to have a blood 
pressure reading of 140/100.  However, the examiner did not 
specifically diagnose hypertension.  No post-service medical 
records were associated with the Veteran's claims folder.  

Clearly, therefore, at the time of that prior decision, the 
claims file contained no competent evidence of a current 
diagnosis of hypertension.  Thus, in the February 1995 rating 
action, the RO denied service connection for hypertension.  

Following receipt of notification of that earlier decision, 
the Veteran failed to initiate an appeal of the denial of his 
claim for service connection for hypertension.  Thus, the 
February 1995 determination is final.  38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2009).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512, 513 (1992).  

As this discussion illustrates, service connection for 
hypertension was denied in February 1995 because competent 
evidence of record did not reflect a current diagnosis of 
hypertension.  Importantly, additional evidence received 
since that prior final decision includes multiple medical 
reports providing evidence of a diagnosis of high blood 
pressure or hypertension.  In particular, records of private 
medical care that the Veteran received for various 
disabilities since July 1998 reflect elevated blood pressure 
readings.  Additionally, these reports include notations of a 
past medical history of hypertension (in March 2002) and of 
follow-up treatment received for high blood pressure (in 
January 2004 and January 2005).  Further, a VA eye 
examination conducted in June 2004 includes a diagnosis of 
hypertension.  

These additional medical reports are clearly probative 
because they provide, for the first time, evidence of a 
diagnosis of hypertension.  This additional evidence (in 
conjunction with the episodes of elevated blood pressure 
readings during service) raises a reasonable possibility of 
substantiating this issue.  See 38 C.F.R. § 3.156(a) (2009).  
This additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the Veteran's claim for service 
connection for hypertension.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2009).  

As new and material evidence sufficient to reopen the issue 
of entitlement to service connection for hypertension has 
been received, the Board must now consider the underlying 
claim for service connection for this disability.  In this 
regard, the Board acknowledges that the service treatment 
records reflect numerous episodes of elevated blood pressure 
readings, including, for example, 142/102, 152/90, and 158/92 
(in May 1976); 148/90 (in June 1976); 160/114 and 160/120 (in 
November 1976); 140/100 (in June 1977); 152/100 and 122/100 
and 152/90 (in April 1988); 142/90 (at an October 1989 
over-40 physical examination); and 140/92 (in April 1992).  

At the May 1976 outpatient treatment session (when the 
Veteran was found to have elevated blood pressure readings), 
he also complained of severe headaches.  A physical 
examination demonstrated an irregular heart beat.  The 
treating physician provided a provisional diagnosis of 
hypertension with arrhythmia.  Cardiovascular testing was 
negative.  In addition, the examiner who conducted an over-40 
examination in October 1989 assessed labile hypertension.  

At the retirement examination conducted in March 1994, the 
Veteran reported having had frequent episodes of high blood 
pressure/hypertension.  He had a blood pressure reading of 
140/100.  

Additionally, post-service medical records reflect the 
following episodes of elevated blood pressure 
readings:  144/80 (in July 1998), 172/90 and 170/94 (in July 
2001), 162/119 (in January 2002), 147/89 and 176/103(in 
January 2003), 177/97 and 147/83 (in January 2004), and 
146/92, 165/90, and 140/85 (in January 2005).  A past medical 
history of hypertension was noted in a March 2002 medical 
report, and high blood pressure was acknowledged at 
outpatient treatment sessions conducted in January 2004 and 
January 2005.  His private treatment provider placed him on 
medication for hypertension in 2004.  Further, a diagnosis of 
hypertension was noted at the VA eye examination conducted in 
June 2004.  

The Board acknowledges that the examiner who conducted the 
service retirement examination in March 1994 did not 
specifically diagnose hypertension.  Significantly, however, 
as the Board has discussed herein, the service treatment 
records are replete with episodes of elevated blood pressure 
readings.  In fact, an October 1989 examiner assessed labile 
hypertension.  Also, at the retirement evaluation in March 
1994, the Veteran was found to have a blood pressure reading 
of 140/100.  Moreover, the post-service medical records 
contain numerous episodes of elevated blood pressure 
readings.  The Veteran has a current diagnosis of high blood 
pressure and hypertension.  

Accordingly, after resolving all doubt in the Veteran's 
favor, the Board concludes that the preponderance of the 
medical evidence of record reflects that the Veteran's 
current hypertension began during his active duty.  
Consequently, and based on this evidentiary posture, the 
Board concludes that service connection for hypertension is 
warranted.  

	B.  Whether New And Material Evidence Has Been Received 
Sufficient To Reopen A Previously Denied Claim For Service 
Connection For A Low Back Disability, A Bilateral Foot 
Disability Other Than Hammertoes, A Bilateral Knee 
Disability, And A Right Hand Disability

At the time of the February 1995 denial of service connection 
for a low back disability, the claims folder contained 
service treatment records which reflected multiple episodes 
of low back pain.  X-rays taken of the Veteran's lumbosacral 
spine in February 1976 and March 1982 were negative with no 
significant abnormalities.  The following medical conclusions 
were made:  low back strain (in October 1977), back sprain 
(in April 1983), overuse syndrome (undated), and low back 
pain secondary to exercising (in October 1990).  

At the March 1994 retirement examination, the Veteran 
complained of recurrent low back pain following an injury to 
his back in 1977.  This evaluation, however, demonstrated 
that his spine was normal.  Further, at the time of the 
February 1995 rating action, the claims folder contained no 
post-service medical records.  Accordingly, and in light of 
the absence of competent evidence of a current low back 
disability associated with active duty, the RO, in February 
1995, denied the Veteran's claim for service connection for 
such a disorder.  

At the time of the February 1995 denial of service connection 
for a bilateral foot disability other than hammertoes, the 
claims folder contained service treatment records which 
demonstrated the presence of flat feet.  Specifically, at a 
June 1974 re-enlistment examination, the Veteran was found to 
have slight flat feet.  This finding was confirmed at a 
January 1984 periodic examination (when the Veteran was given 
arch supports), at an over-40 examination conducted in 
October 1989 (when he complained of bilateral foot pain), and 
in April 1993 (when he sought treatment for complaints of 
bilateral ankle pain when running).  

At the March 1994 retirement examination, the Veteran 
described bilateral foot pain.  After examining the Veteran, 
the examiner diagnosed bilateral pes planus.  Further, at the 
time of the February 1995 rating action, the claims folder 
contained no post-service medical records.  With no evidence 
of in-service aggravation beyond the natural progression of 
the pre-existing bilateral pes planus, the RO, in February 
1995, denied the Veteran's claim for service connection for a 
bilateral foot disability other than hammertoes.  

At the time of the February 1995 denial of service connection 
for a bilateral knee disability, the claims folder contained 
service treatment records which reflected an episode of right 
knee pain in March 1977.  X-rays taken of the Veteran's right 
knee at that time were essentially negative.  A follow-up 
physical examination of this joint in the following month was 
positive for feelings of weakness and for some tenderness 
medially but was otherwise negative.  

At the March 1994 retirement examination, the Veteran 
described bilateral knee pain.  However, no knee pathology 
was shown at that time.  Further, at the time of the February 
1995 rating action, the claims folder contained no 
post-service medical records.  Accordingly, and in light of 
the absence of competent evidence of a current bilateral knee 
disability associated with active duty, the RO, in February 
1995, denied the Veteran's claim for service connection for 
such a disorder.  

At the time of the February 1995 denial of service connection 
for a right hand disability, the claims folder contained 
service treatment records which indicated that, in March 
1977, the Veteran injured his right ring finger while playing 
volleyball.  X-rays taken of the Veteran's right hand at that 
time showed a small chip fracture at the volar base of the 
middle phalanx ring finger.  Also, in March 
1987, the Veteran injured the proximal interphalangeal joint 
of his right little finger when he played basketball.  A 
physical examination showed soft tissue swelling of this 
extremity, but X-rays showed no evidence of a fracture or 
dislocation.  

In any event, the March 1994 retirement examination was 
negative for complaints, treatment, or findings referable to 
a chronic right hand disability.  Further, at the time of the 
February 1995 rating action, the claims folder contained no 
post-service medical records.  Accordingly, and in light of 
the absence of competent evidence of a current right hand 
disability associated with active duty, the RO, in February 
1995, denied the Veteran's claim for service connection for 
such a disorder.  

Following receipt of notification of the February 1995 
decision, the Veteran failed to initiate an appeal of the 
denial of his claims for service connection for a low back 
disability, a bilateral foot disability other than 
hammertoes, a bilateral knee disability, and a right hand 
disorder.  Thus, the February 1995 determination is final.  
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2009).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512, 513 (1992).  

As this discussion illustrates, service connection for low 
back, bilateral foot (other than hammertoes), bilateral 
knees, and right hand disabilities was denied in February 
1995 because competent evidence of record did not reflect 
diagnoses of such disorders associated with the Veteran's 
active service.  Importantly, additional evidence received 
since that prior final decision includes medical reports 
providing evidence of pertinent diagnoses.  In particular, 
private medical records reflect the Veteran's complaints of 
recurrent low back pain between January 2004 and January 2005 
and of right thumb pain in January 2004.  X-rays taken of the 
Veteran's right hand in April 2003 showed mild degenerative 
changes of the 1st metacarpal greater multiangular joint and 
of the radiocarpal joint space.  Additionally, a VA Gulf War 
examination conducted in June 2004 provided diagnoses of 
chronic lumbar strain with minimal degenerative changes at 
L3, chronic bilateral knee strain, and chronic strain of all 
right fingers.  

These additional medical reports are clearly probative 
because they provide, for the first time, evidence of 
diagnoses of low back, bilateral knees, and right hand 
disabilities.  Although the June 2004 VA Gulf War examination 
demonstrated that the Veteran's pes planus was stable, this 
evaluation also reflected for the first time additional foot 
disorders, including severe hallux valgus deformity of the 
right great toe with degenerative changes, a moderate 
calcaneal spur on the right side, moderate hallux valgus 
deformity of the left great toe with degenerative changes, 
and a small calcaneal spur on the left side.  

This additional evidence (in conjunction with the pertinent 
in-service findings) raises a reasonable possibility of 
substantiating these service connection issues.  See 
38 C.F.R. § 3.156(a) (2009).  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen the 
Veteran's claims for service connection for low back, 
bilateral foot (other than hammertoes), bilateral knee, and 
right hand disabilities.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).  To this extent, therefore, this portion 
of the Veteran's appeal is granted.  


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for hypertension having been received, the 
appeal is granted to this extent.  

Service connection for hypertension is granted.  

New and material evidence sufficient to reopen a claim for 
service connection for a low back disability having been 
received, the appeal is granted to this extent.  

New and material evidence sufficient to reopen a claim for 
service connection for a bilateral foot disability other than 
hammertoes having been received, the appeal is granted to 
this extent.  

New and material evidence sufficient to reopen a claim for 
service connection for a bilateral knee disability having 
been received, the appeal is granted to this extent.  

New and material evidence sufficient to reopen a claim for 
service connection for a right hand disability having been 
received, the appeal is granted to this extent.  


REMAND

Service Connection For A Low Back Disability, A Bilateral 
Foot Disability Other Than Hammertoes, A Bilateral Knee 
Disability, And A Right Hand Disability

As new and material evidence sufficient to reopen the 
previously denied claims for service connection for a low 
back disability, a bilateral foot disability other than 
hammertoes, a bilateral knee disability, and a right hand 
disability, the Board must now consider the issues of 
entitlement to service connection for these disorders on the 
merits.  As previously discussed herein, service treatment 
records reflect the Veteran's multiple complaints of low 
back, bilateral foot, bilateral knee, and right hand pain.  

The Board acknowledges that, despite the Veteran's complaints 
of low back, bilateral foot, and bilateral knee pain at the 
March 1994 retirement examination, the physical evaluation 
completed at that time was negative for any pertinent 
disability other than bilateral pes planus.  In addition, the 
examination demonstrated no complaints, treatment, or 
findings referable to a chronic right hand disability.  

In any event, post-service private medical records reflect 
the Veteran's complaints of recurrent low back pain between 
January 2004 and January 2005 and of right thumb pain in 
January 2004.  X-rays taken of the Veteran's right hand in 
April 2003 showed mild degenerative changes of the 
1st metacarpal greater multiangular joint and of the 
radiocarpal joint space.  Additionally, a VA Gulf War 
examination conducted in June 2004 provided diagnoses of 
chronic lumbar strain with minimal degenerative changes at 
L3, chronic bilateral knee strain, chronic strain of all 
right fingers, bilateral pes planus, and additional foot 
disorders, including severe hallux valgus deformity of the 
right great toe with degenerative changes, a moderate 
calcaneal spur on the right side, moderate hallux valgus 
deformity of the left great toe with degenerative changes, 
and a small calcaneal spur on the left side.  

Significantly, the June 2004 VA examiner did not discuss the 
etiology of these diagnosed disabilities.  [Also, with regard 
to the Veteran's bilateral pes planus, this medical 
professional did not express an opinion as to whether that 
pre-existing disability was aggravated beyond its natural 
progression during the Veteran's active duty.]  In light of 
the pertinent in-service, and post-service, findings, the 
Board believes that a remand of these issues is necessary.  
Specifically, on remand, the Veteran should be accorded 
relevant VA examinations.  The purpose of the evaluations is 
to determine, to the extent possible, whether these current 
relevant disabilities are associated in any way to the 
Veteran's active duty and whether the pre-existing bilateral 
pes planus was aggravated beyond its natural progression 
during such service.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); and McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (stipulating that VA's duty to assist 
veterans, pursuant to the VCAA, includes the duty to obtain a 
medical examination and/or opinion when necessary to make a 
decision on a claim).  

In addition, at the recent hearing, the Veteran referenced 
pertinent private and VA treatment.  Records of such medical 
care are not included in the claims folder.  Accordingly, 
such ongoing private and VA medical records should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

Service Connection For Hammertoes, Periodontal Disease, A 
Left Hand Disability, A Bilateral Wrist Disability, A 
Psychiatric Disability Including PTSD, Gulf War Syndrome, And 
A Bilateral Eye Disorder

At the outset, the Board acknowledges that, at the recent 
hearing, the Veteran referenced pertinent private and VA 
treatment.  Records of such medical care are not included in 
the claims folder.  Accordingly, such ongoing private and VA 
medical records should be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

With regard to the Veteran's psychiatric disability (other 
than PTSD) and periodontal disease claims in particular, the 
Board notes that the issue of entitlement to service 
connection for a psychiatric disability other than PTSD is 
not included in the VCAA notice letter furnished to him in 
January 2004.  Further, although the Veteran's periodontal 
disease claim is listed in that correspondence, the document 
includes a discussion of the criteria to substantiate this 
claim on a de novo basis.  [In the unappealed February 1995 
rating action, the RO initially denied this claim.]  
Significantly, at no time during the current appeal has the 
Veteran been properly notified of the criteria necessary to 
support the issues of entitlement to service connection for a 
psychiatric disability other than PTSD and of whether new and 
material evidence has been received sufficient to reopen a 
previously denied claim for service connection for 
periodontal disease.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Corrective action should, therefore, be taken on 
remand.  

Furthermore, with regard to the Veteran's psychiatric 
disability and bilateral wrist claims in particular, the 
Board notes that service treatment records reflect medical 
care for a ganglion cyst on the right wrist (in February 
1981) and a situational versus a depressive reaction (in June 
1978).  At a January 1984 periodic examination, the Veteran 
reported having injured his right wrist while boxing in 1980.  
The examiner noted chronic right wrist pain and status post 
old injury to this joint.  

At an October 1989 over-40 examination, the Veteran reported 
having sustained injuries to both of his wrists with 
subsequent joint pain and experiencing frequent trouble 
sleeping, depression, and nervous trouble.  The Veteran's 
upper extremities and psychiatric evaluation were found to be 
normal at that time.  

At the March 1994 retirement examination, the Veteran 
complained of frequent trouble sleeping, depression (or 
excessive worry), and nervous trouble.  He did not report any 
wrist symptoms.  His upper extremities and psychiatric 
evaluation were found to be normal at that time.  

Private post-service medical records reflect treatment for a 
psychiatric disability variously characterized as depression, 
anxiety, and an adjustment disorder since July 1998.  A VA 
mental disorders examination conducted in June 2004 provided 
an Axis I diagnosis of a bipolar disorder.  In addition, the 
VA Gulf War examination conducted earlier that month included 
a diagnosis of chronic bilateral wrist strain with residual 
pain.  

In light of these pertinent in-service, and post-service, 
findings, the Board believes that, on remand, the Veteran 
should be accorded relevant VA examinations.  The purpose of 
the evaluations is to determine, to the extent possible, 
whether these current relevant disabilities are associated in 
any way to the Veteran's active duty.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); and McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's 
duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective 
VCAA notification letter with regard to 
the issues of entitlement to service 
connection for a psychiatric disability 
other than PTSD and of whether new and 
material evidence has been received 
sufficient to reopen a previously denied 
claim for service connection for 
periodontal disease.  The letter should 
also advise the Veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Also, the 
correspondence should include the 
elements necessary to support the new and 
material aspect of the Veteran's 
periodontal disease claim, to include the 
basis for the prior denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  After procuring the appropriate 
release of information form(s), procure 
copies of the records of any back, foot, 
knee, dental, hand, wrist, psychiatric, 
Gulf War, and eye treatment that the 
Veteran may have received from Humana 
since his retirement from active duty in 
July 1994.  Associate all such available 
records with the claims folder.  If any 
such documents are not available, that 
fact should be noted in the claims file.  

3.  Also, obtain copies of records of any 
back, foot, knee, dental, hand, wrist, 
psychiatric, Gulf War, and eye treatment 
that the Veteran may have received at the 
Fayetteville and Tuskegee VA medical 
facilities since his retirement from 
active duty in July 1994.  Associate all 
such available records with the claims 
folder.  

4.  Then, schedule the Veteran for a VA 
orthopedic examination to determine the 
nature, extent, and etiology of any low 
back, foot (other than hammertoes), 
bilateral knee, right hand, and 
bilateral wrist disabilities that he 
may have.  The claims folder must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  

For any low back, foot (other than 
hammertoes and pes planus), knee, right 
hand, or wrist disability diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active duty.  

With regard to the Veteran's bilateral 
pes planus, the examiner should express 
an opinion as to whether this 
pre-existing disability was aggravated 
(permanently worsened beyond its 
natural progression) by the Veteran's 
active service.  

Complete rationale should be given for 
all opinions expressed.  

5.  Also, schedule the Veteran for a VA 
psychiatric examination to determine 
the nature and extent of any 
psychiatric disability and for an 
opinion as to whether any such 
currently diagnosed disorder is related 
to service.  The claims folder must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated studies 
should be conducted.  All pertinent 
pathology should be noted in the 
examination report.  

For any psychiatric disability 
diagnosed on examination, the examiner 
is asked to express an opinion as to 
whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that such disorder had its 
clinical onset in service or is 
otherwise related to active duty.  

Complete rationale should be given for 
all opinions.

6.  Following completion of the above, 
adjudicate the claims for service 
connection for a low back disability, a 
bilateral foot disability other than 
hammertoes, a bilateral knee 
disability, a right hand disability, a 
left hand disability, a bilateral wrist 
disability, a psychiatric disability to 
include PTSD, Gulf War Syndrome, and a 
bilateral eye disorder as well as the 
issues of whether new and material 
evidence has been received sufficient 
to reopen previously denied claims for 
service connection for hammertoes and 
for periodontal disease.  If the 
decisions remain adverse to the 
Veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


